UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6417



EARL C. BEVINS; DELPHINE BEVINS,

                                            Plaintiffs - Appellees,

          versus


RICHARD L. EVANS; FRANK M. PECK, JR.,

                                           Defendants - Appellants.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-97-0256)


Submitted:   June 19, 1997                  Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard L. Evans, Frank M. Peck, Jr., Appellants Pro Se. P. Nathan
Bowles, Jr., BOWLES, RICE, MCDAVID, GRAFF & LOVE, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order remanding

this case to the state court from which they sought to remove it.

A district court order remanding a case to the state court from

which it was removed is not reviewable on appeal absent special

circumstances, not applicable here. 28 U.S.C. § 1447(d) (1994); see
Things Remembered, Inc. v. Petrarca, ___ U.S. ___, 64 U.S.L.W.

4035, 4036 (U.S. Dec. 5, 1995) (No. 94-1530). We therefore dismiss

the appeal. We deny Appellants' motion to place the addendum to in-

formal brief under seal and dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2